UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-4764



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

             versus


CHARLES L. MCMILLION, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-191)


Submitted:    January 19, 2006               Decided:   April 6, 2006


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P., Charleston,
West Virginia, for Appellant. Charles T. Miller, Acting United
States Attorney, Monica L. Dillon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles L. McMillion was convicted in the Southern

District   of   West   Virginia     on   six     counts   charging    him   with

conspiracy    from    December   13,     2001,    to   October   9,   2003,    to

distribute at least 80 grams of oxycodone, in violation of 21

U.S.C. § 846; distribution of oxycodone on October 8, 2003, in

violation of 21 U.S.C. § 841(a)(1); distribution of oxycodone on

October 9, 2003, in violation of 21 U.S.C. § 841(a)(1); aiding and

abetting possession with intent to distribute oxycodone on October

9, 2003, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2;

use of a firearm on October 8, 2003, in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A); and

possession of two firearms on October 9, 2003, in furtherance of

a   drug   trafficking     crime,      in   violation     of     18   U.S.C.    §

924(c)(1)(C).        The district court sentenced McMillion to 51

months’ imprisonment for each of Counts One through Four, to be

served concurrently; a consecutive mandatory 5-year sentence for

Count Five; and a consecutive mandatory 25-year sentence for Count

Six.   McMillion appeals on various grounds, none of which we find

meritorious.    Accordingly, we affirm.

           First, McMillion contends that the district court erred

in not granting his motion to suppress evidence that was seized

pursuant to a search because the warrant did not issue from a

state “court of record,” as required by Federal Rule of Criminal


                                    - 2 -
Procedure Rule 41(a).        He contends that the state search became a

federal       search   because   of   a    telephone    call      from   state   law

enforcement officers to an assistant U.S. Attorney seeking advice

and that the state magistrate was not a “court of record.”

Following a hearing, the district court concluded that Rule 41(a)

was not applicable because the search was not “federal in nature”

inasmuch as federal officers were not directly involved.                         See

United States v. Smith, 914 F.2d 565 (4th Cir. 1990), cert.

denied, 498 U.S. 1101 (1991).             We agree with the district court

that there was no evidence of federal direction or approval of the

search, let alone any prior intention by federal prosecutors to

take over the case.

               Second, McMillion contends that the district court erred

by imposing two consecutive sentences -- one for 5 years and one

for 25 years -- for convictions on Counts Five and Six under 18

U.S.C.    §    924(c)(1)   (stating       that   in   case   of    a   “second   and

subsequent conviction under this subsection,” the defendant shall

“be sentenced to a term of imprisonment of not less than 25

years”).        McMillion contends that the “second and subsequent

conviction” provision of § 924(c)(1)(C) does not apply here

because Counts Five and Six were linked to a single underlying

predicate offense involving drug trafficking.                 McMillion's theory

is that § 924(c)(1)(C) can only be triggered if there are separate

and distinct underlying predicate offenses.                  In this case, there


                                      - 3 -
were separate offenses for drug trafficking on October 8, 2003,

and October 9, 2003, the dates on which the firearms offenses were

committed.    But even if the single conspiracy offense is taken as

the   predicate       drug   offense,     we    have    held    that     "consecutive

sentences under section 924(c)(1) are appropriate whenever there

have been multiple, separate acts of firearm use or carriage, even

when all of those acts relate to a single predicate offense."

United States v. Camps, 32 F.3d 102, 106 (4th Cir. 1994) (emphasis

added); see also United States v. Lucas, 932 F.2d 1210, 1221-23

(8th Cir. 1991) (holding that "each separate use of a firearm in

relation    to    a    violent    crime    or    drug       trafficking       crime   is

punishable    under     section    924(c)       regardless      of     whether   other

section     924(c)     charges    are     related      to    the     same    predicate

offense").    Accordingly, we find no error in the district court's

imposition of consecutive sentences for Counts Five and Six.

             Third, McMillion contends that the district court erred

in denying his motion for acquittal based on insufficient evidence

as to Counts Two and Five. After reviewing the record, we find

that the government produced sufficient evidence on which a

reasonable jury could have convicted McMillion beyond a reasonable

doubt.     That evidence included McMillion’s confession and the

testimony    of   a    police    informant.         Although       the      informant’s

testimony was contradicted by other witnesses, the jury was

entitled to weigh the credibility of the witnesses in reaching its


                                        - 4 -
own conclusions.       See United States v. Wilson, 118 F.3d 228, 234

(4th Cir. 1997).

           Finally, McMillion contends that he was denied due

process because the jury, which rendered its verdict in less than

forty minutes, did not adequately deliberate about the charges

against him. Aside from the brevity of its deliberations, however,

there is no evidence that the jury failed to weigh all the

relevant evidence in making its determinations. See Segars v.

Atlantic Coast Line Railroad Co., 286 F.2d 767 (4th Cir. 1961) ("A

short period of deliberation by a jury before returning a verdict

does not establish the proposition that the jury did not properly

perform its duties") (quoting Patten v. Newton, 159 A.2d 809, 810

(N.H. 1960)).

           Finding no merit to his assignments of error, we affirm.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                  - 5 -